United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20302
                          Summary Calendar



GARLAND MICHAEL GREEN,

                                     Plaintiff-Appellant,

versus

JOHN DOE,

                                     Defendant-Appellee.

                          --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-2678
                          --------------------

Before DAVIS, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Garland Michael Green, Texas state prisoner # 1037843,

appeals the district court’s dismissal as frivolous of his

42 U.S.C. § 1983 complaint.    Green argues that Officer Doe acted

with deliberate indifference to his safety and well being by

ordering him to lift a mattress after Green told him that he

was medically restricted from doing so.      Although the officer’s

alleged responses to Green indicate that he did not know whether

there were any medical restrictions precluding Green from raising

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20302
                                  -2-

the mattress, the officer’s failure to make any effort to

check the records despite Green’s protest may have amounted to

subjective recklessness that exposed Green to a substantial

risk of harm.    Thus, Green’s allegations support an arguable

Eighth Amendment claim.    See Jackson v. Cain, 864 F.2d 1235,

1246 (5th Cir. 1989); Norton v. Dimazana, 122 F.3d 286, 291

(5th Cir. 1997).

     Green argues that the medical personnel at the Goree Unit

acted with deliberate indifference to his serious medical needs

by failing to provide him with medical treatment while he was

incarcerated at that unit.    Green’s medical records at the Goree

Unit were not part of the record, and his allegations are not

sufficient to establish the nature of the medical treatment, if

any, that he received at that unit.    Because the record was not

sufficiently developed for the district court to make a

determination whether the defendants acted with deliberate

indifference to Green’s serious medical needs while he was housed

at the Goree Unit, the district court prematurely dismissed this

claim as frivolous.    Following remand of the case to the district

court, the district court should obtain Green’s medical records

or conduct a Spears** hearing to allow Green to develop this

claim.    See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     Green also argues that he should not have been transferred

to the Price Daniel Unit because prison policy provided him with


     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                           No. 03-20302
                                -3-

a protected liberty interest in being transferred to a unit where

his injury could be diagnosed and treated.   The Due Process

Clause does not, by itself, endow a prisoner with a protected

liberty interest in the location of his confinement.     Meachum

v. Fano, 427 U.S. 215, 225 (1976).   Thus, he failed to show that

his transfer violated prison policy.   The district court did not

err in dismissing the transfer claim as frivolous.

     Green’s motion for an en banc hearing is DENIED.    His motion

to supplement the record is also DENIED.

     The judgment of the district court is AFFIRMED with respect

to Green’s claim that he was improperly transferred to the Price

Daniel Unit.   The judgement is VACATED insofar as it dismissed as

frivolous Green’s claim against Officer Doe based on his ordering

Green to perform work beyond his physical capacity without

checking his medical record and in dismissing his claim that he

was denied medical care while incarcerated at the Goree Unit.

The case is REMANDED to the district court for further

consideration of the two viable claims.

     AFFIRMED IN PART; VACATED IN PART AND REMANDED.    MOTIONS

DENIED.